This court is cognizant that it will be a lengthy and costly process to transcribe the record of the 31-day hearing, as a *292result of which petitioners landlords were found liable for the intentional harassment of tenants. However, CPLR 7804 (e) requires, in pertinent part, that respondents “shall file with the answer a certified transcript of the record of the proceedings under consideration, unless such a transcript has already been filed with the clerk of the court”, and there is no authority pursuant to which this mandate may be conditioned upon the posting of an undertaking by petitioners.
Respondents will, of course, be entitled to reimbursement upon prevailing in the CPLR article 78 proceeding. (See, Equity Invs. v Joy, 58 AD2d 539, lv denied 43 NY2d 642; CPLR 8301.) Concur—Murphy, P. J., Sullivan, Carro, Kassal and Wallach, JJ.